43 N.Y.2d 706 (1977)
In the Matter of Grace Amos, Respondent,
v.
Board of Education of Cheektowaga-Sloan Union Free School District, Appellant.
Court of Appeals of the State of New York.
Argued October 12, 1977.
Decided November 17, 1977.
Albert J. Rydzynski for appellant.
J. Michael Eadry, Bernard F. Ashe and Richard C. Heffern for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*707MEMORANDUM.
The final determination of the board of education (and thus the order of the Appellate Division entered Nov. 12, 1976) should be affirmed, with costs, for the reasons stated in the opinion of Mr. Justice HARRY D. GOLDMAN at the Appellate Division (54 AD2d 297; cf. Matter of Steele v Board of Educ., 53 AD2d 674, affd 42 N.Y.2d 840).
This case persuades us again that there would be advantage in legislative review of the presently applicable provisions of the Education Law. Those provisions, designed in large part for other times, impose very great strictures on the authority of a board of education, responsible to assure optimum educational opportunities, to respond to the necessity of reduction of personnel in ways consistent with its obligations to the pupils, the teachers and the community (cf. Matter of Chauvel v Nyquist, 43 N.Y.2d 48; and Matter of Ward v Nyquist, 43 N.Y.2d 57, both decided herewith).
Determination affirmed, with costs, in a memorandum.